Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 10/20/2022 to the application filed on 8/12/2019 with a priority date of 9/22/2014.
Claims 21-23, 26-33, and 36-42 are currently pending and have been examined.
This action is made Non-Final because the Non-Final OA data 7/20/2022 incorrectly cited Jamtgaard (2014/0195380) to reject dependent claims 25 and 35. The cited sections were from Ramalingam (US 8,688,524) but the wrong reference was cited. Applicant canceled claims 25 and 35 then moved the limitation in to independent claims 21 and 30 without substantially amending or adding new limitations. 
Applicant’s amendments to claim 21-40 have been entered, claims 24, 25, 34 and 35 are cancelled and claims 41 and 42 are added.
Claims 21-23, 26-33, and 36-42are rejected under 35 USC 103 using a new primary reference.
Claims 21-23, 26-33, and 36-42 overcome the rejection under 35 USC 101 by providing an ordered combination that is applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The rejections under 35 USC 112 are overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 26-33 and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Roumeliotis et al. (U.S. 2011/0320259; Hereafter: Roumeliotis) in view of Guo et al. (U.S. 2009/0006188; Hereafter: Guo) in view of Ramalingam et al. (U.S. 8,688,524; Hereafter: Ramalingam).
As per Claim 21:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 21. (Currently Amended) A system to correlate network activity among different devices, comprising: a data processing system having one or more processors to: See,  [0017].
Roumeliotis discloses identify an online conversion identifier for an online interaction with a content item See, “The advertising target location system 32 can alternatively include a system for detecting an advertisee's presence at a physical target location by reading and validating retained impression information, for instance reading and validating machine readable coding in the form of an electronic or paper coupon at the physical target location.” [0026].
Roumeliotis does not disclose via a microphone input interface associated with a digital assistant of a device, 
However, Guo discloses that the online activity being tracked includes voice commands and a microphone input. See, “Online activity showing the interest or response of the user with regard to an online advertisement can include viewing the online advertisement(s), clicking (e.g., mouse, keystroke, voice command, etc.) on an object associated with the online advertisement(s), and/or pledging an interest in the online advertisement(s), where such online advertisement(s) can be located on web site, in a web page, in a blog, e-mail, instant message, and/or other online electronic communication. Further, online activity of a user showing an interest or response can further include receiving a token (e.g., token number) associated with an online advertisement(s) that can be generated by an ad network and/or an entity affiliated with the ad network.” [0033]. See also [0051, 0054, 0069, 0079, 0107, 0127, 0141] for voice commands. See, [0177] for microphone. See, [0045, 0055, 0107-0113] for more about the tokens used for conversion tracking.  
Roumeliotis discloses the content item associated with a content provider, the online conversion identifier indicating at least one of a parameter of the online interaction, and a time of the online interaction; Examiner’s note: An association with the advertising information is interpreted as a parameter of the online interaction. See, “The advertising target location system 32 can alternatively include a system for detecting an advertisee's presence at a physical target location by reading and validating retained impression information, for instance reading and validating machine readable coding in the form of an electronic or paper coupon at the physical target location.” [0026]. See, “The machine readable coding can enable the production of an electronic or paper coupon electronically redeemable at the physical location associated with the advertising information. Preferred machine readable coding includes but is not limited to data for producing a visible barcode and data for producing a signal output on a mobile device, which visible barcode, signal output or other machine readable coding can be read by a sensor system, such as the advertising target location system 32, at the physical location associated with the advertising information.” [0036]. 
Roumeliotis discloses transmit the online conversion identifier to a device associated with the login account, the device being a different type of device than the digital assistant; and See, “Advertisees are preferably associated with user accounts permitting the advertising system 12 to identify and authenticate an advertisee based on such user account regardless of what consumer client 30 an advertisee is using. Referring to FIG. 2, one advertisee corresponding to a particular user account can communicate with the advertising system 12 via multiple consumer clients, such as a mobile telephone consumer client 30.sub.1, a laptop computer 30.sub.2, and a stationary desktop computer 30.sub.3. User accounts can be supported, updated and maintained across the multiple consumer clients 30.sub.1, 30.sub.2, 30.sub.3 via the advertising system 12, or alternatively, via a remote application server 52 through the network 50. The remote application server 52 can further host and support applications which use impressions transmitted by the advertising system 12 to the consumer clients 30.sub.1, 30.sub.2, 30.sub.3 via the network 50.” [0019]. See, “The advertising information is alternatively transmitted without regard to a position of the first client or the first user. Referring to FIG. 2, the advertising information can be transmitted to one client, such as the stationary desktop computer 30.sub.3, associated with a particular user account of a user, and entrance of a different client associated with the particular user account, such as the mobile telephone consumer client 30.sub.1, to a physical location associated with the advertising information can be detected. In such manner, a user's location can be detected via a client which is a different client than the one from which the user received an impression.” [0031]. See, [0026, 0036,0050] where the coding and electronic coupon is used to detect the user’s location.
Roumeliotis discloses provide, to an offline conversion identification unit comprising at least one processor disposed in a physical space associated with the content provider, the online conversion identifier uniquely identifying the online interaction with the content item to cause the offline conversion identification unit to: Examiner’s note: Under BRI this step is broad enough to include that the offline conversion identifier could be provided by the user device that is being detected, as opposed to be transmitted then used when identifier is transmitted a second time from the user device. Roumeliotis discloses where the advertising location targeting system at the merchant location receives data for identifying the advetisee (i.e. codding information), thus Roumeliotis discloses the narrower interpretation where the identifier is transmitted to the unit by the system and transmitted a second time by the user device. See, “Alternatively, a sensor system with detection equipment monitoring the threshold of the physical target location can be employed to detect a threshold breach, which sensor system is preferably located at or in proximity to the physical target location in the form of an advertising target location system 32. In such alternative case, the advertising target location system 32 receives in a communication 114 from the advertising system 12 data for identifying the advertisee or associated consumer client 30, and thereafter receives via the sensor system in a communication 116 a suitable indication from a mobile device consumer client 30 to trigger detection of the breach, which indication preferably includes a radio signal.” [0026]. See, “The user of the mobile device can place the mobile device in proximity of a sensor at the physical location to permit the sensor to read the machine readable coding as displayed by the mobile device or as signal data transmitted by the mobile device. Alternatively, the machine readable coding can be transmitted automatically from the mobile device at predetermined intervals or in response to signals received from the sensor system at the physical location based on instructions received from the advertising system 12.” [0036].
Roumeliotis discloses detect that the device is within a threshold distance of the offline conversion identification unit; See, “Alternatively, a sensor system with detection equipment monitoring the threshold of the physical target location can be employed to detect a threshold breach, which sensor system is preferably located at or in proximity to the physical target location in the form of an advertising target location system 32.” [0026]. See, “Alternatively, proximity sensing devices 326 in communication with the advertising target location system 32 can be provided at various locations within the supermarket 300. In the case where the advertisement is transmitted with machine readable coding, visual, sound or signal output enabled by such machine readable coding can be read by the proximity sensing devices 326. The user 8 can place the mobile device 30 in proximity to the particular sensing device 326 to permit the device 326 to read the machine readable coding as a display of the mobile device 30, signal data transmitted by the mobile device 30, or other output emitted by the mobile device 30…Alternatively, the machine readable coding can be transmitted to the sensors 320 automatically from the mobile device 30 at predetermined intervals or in response to signals received from the sensors 320 via a suitable signal protocol based on instructions received with the advertisement.” [0050].
Roumeliotis discloses transmit, responsive to the detection, data indicating that the offline conversion identification unit detected the device associated with the online conversion identifier; receive, from the offline conversion identification unit, See, “Breaches detected by the advertising target location system 32 are preferably communicated as a breach report in a communication 118 to the reporting system 16 of the advertising system 12. Alternatively, other suitable systems can be provided for detecting a breach of a threshold or entrance to a physical target location and transmitting an associated indication of such breach or entrance to the advertising system 12.” [0026].
Roumeliotis does not disclose the data indicating that the offline conversion identification unit has detected the online conversion identifier on the device in relation to a point-of-sale device associated with the offline conversion identification unit; and
Examiner’s note: Roumeliotis discloses detecting purchases at a physical retail location and sensors at the location and Figure 8 shows item  304, which looks like check-out terminals at a grocery store, but a POS device is not explicitly disclosed, See, [0030]. See, [0050].
However, Ramalingam discloses POS devices at merchant locations. In Ramalingam, the user is exposed to online advertising and a token is created based on user account information then the token with user account information and advertising information is read via a mobile device by a POS to identify the user at the POS was exposed to the online advertisement. See, “The token 120 may indicate that the customer 102 was provided the impression 108, include the name or other identifier for the customer 102, and may also include information about one or more of the payment instruments 118 associated with the user account 116. The information included in the token 120 may be encrypted, represented by a hash, or otherwise secured.” [0024]. Column 4, Line 7. See, “The customer may provide the impression provider code to the merchant during the transaction. For example, the customer may verbally inform the clerk at the merchant of the code which the clerk then enters into a point-of-sale device. In other implementations, a mobile electronic device carried by the customer may automatically provide a code to a computing system at the merchant. Thus, the impression provider code provided by the customer identifies which impression provider receives attribution for the transaction conducted at the merchant.” [0049]. Column 9, Line 5. See, “At 704, the clearance system may receive a transaction token from one or more transactions conducted at a physical location of a merchant. The transaction token may include transaction data such a credit card information related to the transaction and the transaction data may be transmitted from a point-of-sale device at the merchant location to a credit card interchange.” [0067]. Column 11, Line 57. See also, [0035, 0049] Column 9, Line 5, Column 6, Line 31 for presenting the token to the merchant or checking at the merchant location. 
Roumeliotis discloses transmit the data to a content provider computing device associated with the content provider. See, “The reporting system 16 aggregates the threshold breach information, associates breach information with impressions delivered by the delivery system 14, and provides a report or reporting mechanism to an advertiser or other entity using an advertiser client 40 in a communication 120. The reporting system 16 is preferably configured to determine a period of time after a particular impression is transmitted to a consumer client 30 that a threshold breach of a physical target location associated with the impression occurs, which information is transmitted to an advertiser client 40 to facilitate determining marketing effectiveness of the particular impression.” [0028].
Therefore, from the teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the online activity associated with offline conversions, as disclosed by Roumeliotis, to include voice inputs via a microphones, as taught by Guo, for the purpose of associating purchases made and activities performed by consumers while offline in response to online advertisements.. See, [0004]. 
Therefore, from the teaching of Ramalingam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for sensors at merchant locations and the codding used to generate digital coupons and signals, as disclosed by Roumeliotis in view of GUO, to be detected in relation to a POS, as taught by Ramalingam, for the purpose tracking which impressions correlate with customers coming to a physical store and conducting a transaction (e.g., making a purchase) by comparing transaction information with information about the customer that is provided by the source of online impression. See, [Abstract].

As per Claim 22:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
22. (Previously Presented) The system of claim 21, comprising:
Roumeliotis discloses the data processing system to receive the online conversion identifier generated by the device.  Examiner’s note: In claim 21 the conversion occurred on the digital assistance, and the device just receives the identifier, which means this limitation should probably read “generated by the digital assistant”. However, under BRI generating is interpreted to include producing an electronic coupon. The coding is used by the device to enable production or produce an electronic coupon or signal output. See, “The machine readable coding can enable the production of an electronic or paper coupon electronically redeemable at the physical location associated with the advertising information. Preferred machine readable coding includes but is not limited to data for producing a visible barcode and data for producing a signal output on a mobile device, which visible barcode, signal output or other machine readable coding can be read by a sensor system, such as the advertising target location system 32, at the physical location associated with the advertising information.” [0036]. 

As per Claim 23:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Guo discloses 23. (Previously Presented) The system of claim 21, comprising: the data processing system to receive the online conversion identifier from a digital assistant. See Guo, See,  [0171]. See also [0051, 0054, 0069, 0079, 0107, 0127, 0141] for voice commands. See, [0177] for microphone. 

As per Claim 26:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 26. (Previously Presented) The system of claim 21, wherein the device includes a mobile computing device. See, “Referring to FIG. 2, the advertising information can be transmitted to one client, such as the stationary desktop computer 30.sub.3, associated with a particular user account of a user, and entrance of a different client associated with the particular user account, such as the mobile telephone consumer client 30.sub.1, to a physical location associated with the advertising information can be detected.” [0031].

As per Claim 27:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 27. (Previously Presented) The system of claim 21, wherein the physical space includes a retail location of the content provider, and the data indicates that the device is within the threshold distance from the offline conversion identification unit at the physical space. See, “Accordingly, advertisers can gauge the effectiveness of an advertising campaign to see if an impression delivered via the campaign results in an advertisee entering a retail store, restaurant or other advertiser physical target location, as determined by the threshold breach.” [0028].

As per Claim 28:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 28. (Previously Presented) The system of claim 21, comprising: the offline conversion identification unit to detect, via a wireless transmission from the device, the online conversion identifier. See, “Accordingly, the mobile device 30 can emit signals which identify it to sensors 320, within the supermarket 300, connected to an advertising target location system 32, which sensors 320 can define the threshold area 324, for example via triangualation, and which advertising target location system 32 transmits a report of a sensor-determined breach to the advertising system 12. Sensors 320 can alternatively function as base stations permitting location to be determined by the mobile device 30, the advertising system 12 or other position determining entity ("PDE") in a telecommunication network.” [0049]. See also. [0025] for radio signal.

As per Claim 29:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 29. (Previously Presented) The system of claim 21, wherein the data indicates that the detection occurred within a predetermined period of time from generation of the online conversion identifier. See, “The reporting system 16 is preferably configured to determine a period of time after a particular impression is transmitted to a consumer client 30 that a threshold breach of a physical target location associated with the impression occurs, which information is transmitted to an advertiser client 40 to facilitate determining marketing effectiveness of the particular impression.” [0028]. See, “Pursuant to the method 200, preferably the advertising system 12 must detect the first user or the associated mobile device entering the physical location within a predetermined time from when the advertising information was transmitted to the first client in order to trigger reporting to the second client the detection of the entrance. The predetermined time is a time limit which can be set by the advertising system 12 or a provider of the advertising information such as the advertiser client 40.” [0037].

As per Claim 30:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 30. (Previously Presented) The system of claim 21, wherein the online conversion identifier uniquely identifies the online interaction with the content item via the login account linking both the device and the second. See Roumeliotis, [0019, 0026, 0031, 00036, 0050].

As per Claim 31:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 31. (Currently Amended) A method of correlating network activity among different devices, comprising: See,  [0017].
Roumeliotis discloses identifying, by a data processing system comprising one or more processors, an online conversion identifier for an online interaction with a content item See, “The advertising target location system 32 can alternatively include a system for detecting an advertisee's presence at a physical target location by reading and validating retained impression information, for instance reading and validating machine readable coding in the form of an electronic or paper coupon at the physical target location.” [0026].
Roumeliotis does not disclose via a microphone input interface associated with a digital assistant of a device, 
However, Guo discloses that the online activity being tracked includes voice commands and a microphone input. See, “Online activity showing the interest or response of the user with regard to an online advertisement can include viewing the online advertisement(s), clicking (e.g., mouse, keystroke, voice command, etc.) on an object associated with the online advertisement(s), and/or pledging an interest in the online advertisement(s), where such online advertisement(s) can be located on web site, in a web page, in a blog, e-mail, instant message, and/or other online electronic communication. Further, online activity of a user showing an interest or response can further include receiving a token (e.g., token number) associated with an online advertisement(s) that can be generated by an ad network and/or an entity affiliated with the ad network.” [0033]. See also [0051, 0054, 0069, 0079, 0107, 0127, 0141] for voice commands. See, [0177] for microphone. See, [0045, 0055, 0107-0113] for more about the tokens used for conversion tracking.  
Roumeliotis discloses the content item associated with a content provider, the online conversion identifier indicating at least one of a profile, a parameter of the online interaction, and a time of the online interaction; Examiner’s note: An association with the advertising information is interpreted as a parameter of the online interaction. See, “The machine readable coding can enable the production of an electronic or paper coupon electronically redeemable at the physical location associated with the advertising information. Preferred machine readable coding includes but is not limited to data for producing a visible barcode and data for producing a signal output on a mobile device, which visible barcode, signal output or other machine readable coding can be read by a sensor system, such as the advertising target location system 32, at the physical location associated with the advertising information.” [0036].
Roumeliotis discloses transmitting the online conversion identifier to a device associated with the login account, the device being a different type of device than the digital assistant; and See, “Advertisees are preferably associated with user accounts permitting the advertising system 12 to identify and authenticate an advertisee based on such user account regardless of what consumer client 30 an advertisee is using. Referring to FIG. 2, one advertisee corresponding to a particular user account can communicate with the advertising system 12 via multiple consumer clients, such as a mobile telephone consumer client 30.sub.1, a laptop computer 30.sub.2, and a stationary desktop computer 30.sub.3. User accounts can be supported, updated and maintained across the multiple consumer clients 30.sub.1, 30.sub.2, 30.sub.3 via the advertising system 12, or alternatively, via a remote application server 52 through the network 50. The remote application server 52 can further host and support applications which use impressions transmitted by the advertising system 12 to the consumer clients 30.sub.1, 30.sub.2, 30.sub.3 via the network 50.” [0019]. See, “The advertising information is alternatively transmitted without regard to a position of the first client or the first user. Referring to FIG. 2, the advertising information can be transmitted to one client, such as the stationary desktop computer 30.sub.3, associated with a particular user account of a user, and entrance of a different client associated with the particular user account, such as the mobile telephone consumer client 30.sub.1, to a physical location associated with the advertising information can be detected. In such manner, a user's location can be detected via a client which is a different client than the one from which the user received an impression.” [0031]. See, [0026, 0036,0050] where the coding and electronic coupon is used to detect the user’s location.
Roumeliotis discloses providing, by the data processing system, to an offline conversion identification unit comprising at least one processor and disposed in a physical space associated with the content provider, the online conversion identifier uniquely identifying the online interaction with the content item to cause the offline conversion identification unit to: See, “Alternatively, a sensor system with detection equipment monitoring the threshold of the physical target location can be employed to detect a threshold breach, which sensor system is preferably located at or in proximity to the physical target location in the form of an advertising target location system 32. In such alternative case, the advertising target location system 32 receives in a communication 114 from the advertising system 12 data for identifying the advertisee or associated consumer client 30, and thereafter receives via the sensor system in a communication 116 a suitable indication from a mobile device consumer client 30 to trigger detection of the breach, which indication preferably includes a radio signal.” [0026]. See, “The user of the mobile device can place the mobile device in proximity of a sensor at the physical location to permit the sensor to read the machine readable coding as displayed by the mobile device or as signal data transmitted by the mobile device. Alternatively, the machine readable coding can be transmitted automatically from the mobile device at predetermined intervals or in response to signals received from the sensor system at the physical location based on instructions received from the advertising system 12.” [0036].
Roumeliotis does not disclose detect that the device is within a threshold distance of the offline conversion identification unit; See, “Alternatively, a sensor system with detection equipment monitoring the threshold of the physical target location can be employed to detect a threshold breach, which sensor system is preferably located at or in proximity to the physical target location in the form of an advertising target location system 32.” [0026]. See, “Alternatively, proximity sensing devices 326 in communication with the advertising target location system 32 can be provided at various locations within the supermarket 300. In the case where the advertisement is transmitted with machine readable coding, visual, sound or signal output enabled by such machine readable coding can be read by the proximity sensing devices 326. The user 8 can place the mobile device 30 in proximity to the particular sensing device 326 to permit the device 326 to read the machine readable coding as a display of the mobile device 30, signal data transmitted by the mobile device 30, or other output emitted by the mobile device 30…Alternatively, the machine readable coding can be transmitted to the sensors 320 automatically from the mobile device 30 at predetermined intervals or in response to signals received from the sensors 320 via a suitable signal protocol based on instructions received with the advertisement.” [0050].
Roumeliotis discloses transmit, responsive to the detection, data indicating that the offline conversion identification unit detected the device associated with the online conversion identifier; receiving, by the data processing system from the offline conversion identification unit, See, “Breaches detected by the advertising target location system 32 are preferably communicated as a breach report in a communication 118 to the reporting system 16 of the advertising system 12. Alternatively, other suitable systems can be provided for detecting a breach of a threshold or entrance to a physical target location and transmitting an associated indication of such breach or entrance to the advertising system 12.” [0026].
Roumeliotis does not disclose the data indicating that the offline conversion identification unit has detected the online conversion identifier on the device in relation to a point-of-sale device associated with the offline conversion identification unit; and
Examiner’s note: Roumeliotis discloses detecting purchases at a physical retail location and sensors at the location and Figure 8 shows item  304, which looks like check-out terminals at a grocery store, but a POS device is not explicitly disclosed, See, [0030]. See, [0050].
However, Ramalingam discloses POS devices at merchant locations. In Ramalingam, the user is exposed to online advertising and a token is created based on user account information then the token with user account information and advertising information is read via a mobile device by a POS to identify the user at the POS was exposed to the online advertisement. See, “The token 120 may indicate that the customer 102 was provided the impression 108, include the name or other identifier for the customer 102, and may also include information about one or more of the payment instruments 118 associated with the user account 116. The information included in the token 120 may be encrypted, represented by a hash, or otherwise secured.” [0024]. Column 4, Line 7. See, “The customer may provide the impression provider code to the merchant during the transaction. For example, the customer may verbally inform the clerk at the merchant of the code which the clerk then enters into a point-of-sale device. In other implementations, a mobile electronic device carried by the customer may automatically provide a code to a computing system at the merchant. Thus, the impression provider code provided by the customer identifies which impression provider receives attribution for the transaction conducted at the merchant.” [0049]. Column 9, Line 5. See, “At 704, the clearance system may receive a transaction token from one or more transactions conducted at a physical location of a merchant. The transaction token may include transaction data such a credit card information related to the transaction and the transaction data may be transmitted from a point-of-sale device at the merchant location to a credit card interchange.” [0067]. Column 11, Line 57. See also, [0035, 0049] Column 9, Line 5, Column 6, Line 31 for presenting the token to the merchant or checking at the merchant location. 
Roumeliotis discloses transmitting, by the data processing system, the data to a content provider computing device associated with the content provider. See, “The reporting system 16 aggregates the threshold breach information, associates breach information with impressions delivered by the delivery system 14, and provides a report or reporting mechanism to an advertiser or other entity using an advertiser client 40 in a communication 120. The reporting system 16 is preferably configured to determine a period of time after a particular impression is transmitted to a consumer client 30 that a threshold breach of a physical target location associated with the impression occurs, which information is transmitted to an advertiser client 40 to facilitate determining marketing effectiveness of the particular impression.” [0028].
Therefore, from the teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the online activity associated with offline conversions, as disclosed by Roumeliotis, to include voice inputs via a microphones, as taught by Guo, for the purpose of associating purchases made and activities performed by consumers while offline in response to online advertisements.. See, [0004].
Therefore, from the teaching of Ramalingam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for sensors at merchant locations and the codding used to generate digital coupons and signals, as disclosed by Roumeliotis in view of GUO, to be detected in relation to a POS, as taught by Ramalingam, for the purpose tracking which impressions correlate with customers coming to a physical store and conducting a transaction (e.g., making a purchase) by comparing transaction information with information about the customer that is provided by the source of online impression. See, [Abstract].

As per Claim 32:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
32. (Previously Presented) The method of claim 31, comprising:
Roumeliotis discloses receiving, by the data processing system, the online conversion identifier generated by the device. Examiner’s note: In claim 21 the conversion occurred on the digital assistance, and the device just receives the identifier, which means this limitation should probably read “generated by the digital assistant”. However, under BRI generating is interpreted to include producing an electronic coupon. The coding is used by the device to enable production or produce an electronic coupon or signal output. See, “The machine readable coding can enable the production of an electronic or paper coupon electronically redeemable at the physical location associated with the advertising information. Preferred machine readable coding includes but is not limited to data for producing a visible barcode and data for producing a signal output on a mobile device, which visible barcode, signal output or other machine readable coding can be read by a sensor system, such as the advertising target location system 32, at the physical location associated with the advertising information.” [0036].

As per Claim 33: Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Guo discloses 33. (Previously Presented) The method of claim 31, comprising: receiving, by the data processing system, the online conversion identifier from a digital assistant. See Guo, See,  [0171]. See also [0051, 0054, 0069, 0079, 0107, 0127, 0141] for voice commands. See, [0177] for microphone.

As per Claim 36:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 36. (Previously Presented) The method of claim 31, wherein the device includes a mobile computing device. See, “Referring to FIG. 2, the advertising information can be transmitted to one client, such as the stationary desktop computer 30.sub.3, associated with a particular user account of a user, and entrance of a different client associated with the particular user account, such as the mobile telephone consumer client 30.sub.1, to a physical location associated with the advertising information can be detected.” [0031].

As per Claim 37:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 37. (Previously Presented) The method of claim 31, wherein the physical space includes a retail location of the content provider, and the data indicates that the device is within the threshold distance from the offline conversion identification unit at the physical space. See, “Accordingly, advertisers can gauge the effectiveness of an advertising campaign to see if an impression delivered via the campaign results in an advertisee entering a retail store, restaurant or other advertiser physical target location, as determined by the threshold breach.” [0028].

As per Claim 38:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
38. (Previously Presented) The method of claim 31, comprising:
Roumeliotis discloses detecting, by the offline conversion identification via a wireless transmission from the device, the online conversion identifier. See, “Accordingly, the mobile device 30 can emit signals which identify it to sensors 320, within the supermarket 300, connected to an advertising target location system 32, which sensors 320 can define the threshold area 324, for example via triangualation, and which advertising target location system 32 transmits a report of a sensor-determined breach to the advertising system 12. Sensors 320 can alternatively function as base stations permitting location to be determined by the mobile device 30, the advertising system 12 or other position determining entity ("PDE") in a telecommunication network.” [0049]. See also. [0025] for radio signal.

As per Claim 39:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 39. (Previously Presented) The method of claim 31, wherein the data indicates that the detection occurred within a predetermined period of time from generation of the online conversion identifier. See, “The reporting system 16 is preferably configured to determine a period of time after a particular impression is transmitted to a consumer client 30 that a threshold breach of a physical target location associated with the impression occurs, which information is transmitted to an advertiser client 40 to facilitate determining marketing effectiveness of the particular impression.” [0028]. See, “Pursuant to the method 200, preferably the advertising system 12 must detect the first user or the associated mobile device entering the physical location within a predetermined time from when the advertising information was transmitted to the first client in order to trigger reporting to the second client the detection of the entrance. The predetermined time is a time limit which can be set by the advertising system 12 or a provider of the advertising information such as the advertiser client 40.” [0037].

As per Claim 40: Roumeliotis in view of Guo and Ramalingam discloses the following limitations; 
Roumeliotis discloses 40. (Previously Presented) The method of claim 31, wherein the online conversion identifier uniquely identifies the online interaction with the content item via the digital assistant associated with a login account. See Roumeliotis, [0019, 0026, 0031, 00036, 0050].

As per Claim 41:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations;
Ramalingam discloses 41. (New) The system of claim 21, further comprising: the data processing system to receive, from the offline conversion identification unit, detection data indicating that the offline conversion identification unit detected a match of the online conversion identifier. Examiner’s note: Ramalingam discloses includes an online conversion identifier that is the trackable user account information and/or advertising information retained by the user in the form of a code that is transmitted to sensors at the merchant location. Roumeliotis discloses detecting this information on any device that belongs to a user. Roumeliotis does use the term “matching”, but when a user is detected the results are a report that the user who received the online advertisement is in the proximity of the merchant location. Examiner respectfully asserts that detection, verification and resulting report require that detected trackable user account information and/or advertising information matches the trackable user account information and/or advertising information associated with the display of the online advertising. See, [0019]. See, [0031]. See, [0026] and [0047]. 
Nevertheless a Ramalingam is cited to explicitly disclose matching. See, “When a match exists between one of the hash values generated from transaction data at a local merchant and one of the hash values included in a token received from the online retailer, credit for Adam going to the local merchant and purchasing the camera is attributed to the impression provider and by the online retailer's website.” [0017]. See, “When a match is identified, the presence of the match is used to attribute the sale of a product at the merchant 110 to the impression 108 that was provided to the customer 102. The impression 108 may receive attribution for a transaction during a limited time window following the presentation of the impression 108 to the customer 102. For example, the time window may be 24 hours, three days, one week, or another length of time. A timestamp included with the token 120 may be compared with the time of a transaction as recorded in the transaction records 124 to determine if a match that occurred within a predetermined time window.” [0028].

As per Claim 42:  Roumeliotis in view of Guo and Ramalingam discloses the following limitations;
Roumeliotis discloses 42. (New) The system of claim 41, further comprising the data processing system to: analyze the detection data in aggregate to generate summary information; and transmit the summary information to the content provider computing device. See, “Alternatively, if breach of the threshold is detected by a detection system at an advertiser's physical target location, the advertising target location system 32 transmits a threshold breach report along with available identifying information to the advertising system 12 respectively via the reporting system 16 and identity system 20 in communications 114, 118. As in the case when a consumer client 30 transmits a breach report, the advertiser detection system preferably must detect a breach by the mobile device consumer client 30 within a predetermined period of time to trigger transmission of a breach report by the advertising target location system 32.” [0027]. See, “A difference between the number of plurality of users to enter the one or more physical locations before transmission of the advertising information and after transmission of the advertising information is determined (step 280). The determined difference is reported to an entity (step 282), which entity preferably includes an advertiser or other entity responsible for providing the advertising information.” [0043].


Response to Arguments
Regarding 101: The rejection is overcome.
Regarding 103: Applicant’s arguments are moot in view of Ramalingam. Examiner respectfully asserts that the specification at best supports “interaction with a content item via a microphone input interface of a device”, such as speaking a command into a microphone on the device. The specification discloses a type of device called a personal digital assistant not a digital assistant software application. An additional reference has been added to disclose a microphone and tracking voice command activity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doughty US 2013/0124333 discloses a system for identifying a same user of multiple communication devices, as well as tracking voice initiated actions, conversion tracking and using a phone as personal assistant. Ferber US 2015/0348119 discloses how an interaction on a first device are matched to purchase or location visits by user via second device. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688